Porter, J.
delivered the opinion of the 1 court. This is an action for work and labour* There have been two trials in the court and two verdicts in favour of the plaintiff
The only question of law in the case, is presented by a bill of exceptions.
The defence rests on the non compliance, by the plain tiff’s assignor, of certain conditions alleged to make a part of the contract. He repels this, by asserting a failure of the defendant to furnish, as he had promised, articles necessary to enable these conditions to be complied with. On the trial, [the defendant, to establish the performance on his part of the stipulations he had entered into, offered in evidence letters addressed to him by third persons, and a letter written by him to them The court rejected this opinion, and in our opinion correctly, as it was not the best of Which the case was susceptible.
Winn for the plaintiff—Thomas for the defendant.
On the merits, we discover nothing which - ® would authorise us to interfere with the con* elusion to which two juries have confe, but the judgment must be reversed, as giving interest on a verdict which does not find any to be due.
It is, therefore, ordered, adjudged, and decreed, that the judgment of the district court be annulled, avoided, and reversed: And proceeding to give such judgment here as ought o have been given in the court below, it is ordered and decreed that the plaintiff do recover of the defendant the sum of one hundred and fifty dollars, with costs in the court of the first instance ;those of appeal to be borne by the appellee.